 

Case 1:17-cv-05994-LDH-CLP Document 30 Filed 06/30/19 Page 1 of 2 PagelD #: 70

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

ee ee eee et ee ne re ere re ene re ee me cee ree ree ee ee re ce ee ee ee ee X
STEWART GOLDSTEIN,

Plaintiff, STIPULATION OF
DISCONTINUANCE

-against-
POLICE OFFICER DARNELL EASON (TRIBORO Docket #: 17-CV-5994
BRIDGE AND TUNNELS TAX REG #589698),
OFFICER LOPEZ (TRIBORO BRIDGE AND
TUNNELS), SGT. ANTHONY POWELL (TRIBORO
BRIDGE AND TUNNELS TAX # 601069), OFFICER
HOWARD (TRIBORO BRIDGE AND TUNNELS),
JOHN DOE and THE CITY OF NEW YORK,

Defendants.
ee se eee mere ee ee ce re er ee ne eee ee we ew ee ee XxX

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned attorneys
for all the respective parties hereto, that all claims that have been brought or could have been

brought in this action ate hereby discontinued with prejudice and without costs to any party; and.

ne ee eS eee ee secant renin end tens ne eae Rn an A Re tee ne an die tet cna ee matte tere tenaret

IT IS FURTHER STIPULATED AND AGREED that the above-captioned lawsuit
brought by plaintiff Stewart Goldstein is hereby settled in an amount agreed upon by the patties

herein and set forth in a separate general release; and

IT IS FURTHER STIPULATED AND AGREED that the amount constituting the
settlement resolves all claims of the plaintiff named herein and resolves any and all claims for

attorneys’ fees incurred in the prosecution of the action.

 

 

 
 

Case 1:17-cv-05994-LDH-CLP Document 30 Filed 06/30/19 Page 2 of 2 PagelD #: 71

Dated: New York, New York

 

 

 

May 24, 2019

BARRY McTIERNAN & MOORE LLC LAW OFFICE OF TAMARA M. HARRIS

Attorneys for Defendants Attorneys for Plaintiff

101 Greenwich Street — 14" Floor 111 Broadway, Suite 706

New York, New York 10006 New York, New York 10006
a GUG- 4lo-2eF 7

DAVID H. SCHULTZ (DS 1364) TAMARA M. HARRIS

SO ORDERED:

 

 
